Citation Nr: 9918405	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased, compensable, rating for 
residuals of a fractured jaw.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of fractured jaw disability is 
currently manifested by slight limitation of function caused 
by muscle soreness, with no loss of motion.

CONCLUSION OF LAW

The criteria for an increased, compensable, evaluation for 
residuals of a fractured jaw are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.150 Diagnostic Code 9904 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the residuals of fractured mandible disability have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his residuals of fractured mandible 
disability has worsened and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for residuals of a fractured mandible was 
granted via a rating decision of September 1986.  An 
evaluation of noncompensable was assigned.  It was noted that 
the veteran had been involved in an auto accident in 
September 1975 and sustained a fractured mandible involving 
the left angle and right body with tooth 17 in the line of 
fracture.  Exam showed normal range of motion in the 
temporomandibular joints and there was no tenderness on 
motion.

In September 1996 the veteran requested that his disability 
be reevaluated.  A review of the pertinent evidence of record 
shows a VA outpatient treatment report, dated in January 
1997.  The veteran was seen complaining of jaw pain when 
eating meat, and looseness and a feeling of shifting of the 
jaw.  He reported chronic jaw pain for the last 10 years.  He 
asked for pain killers.  Physical examination showed no acute 
inflammation.  The impression given was chronic jaw pain.  

The report of a VA dental examination, conducted in August 
1997, shows the veteran reporting a history of a fractured 
mandible in 1975.  He stated that his jaw was wired shut, and 
that after the wires were removed he complained that he could 
not open his mouth very wide.  The examiner noted that he 
made no real complaints relative to the jaw at the time of 
examination, but that his chief complaint seemed to be not 
being able to get dental work.

Examination showed temporomandibular joint articulation as 
follows:  right and left lateral excursions of the mandible, 
8 mm without symptoms and within normal limits; vertical 
excursion of the mandible, 31 mm without symptoms; protrusive 
excursion of the mandible, 4 mm from centric occlusion, 
within normal limits and without symptoms.  

There was no noticeable speech interference, although he 
stated that he cannot eat meat.  There was no displacement of 
the mandible to the right or left on closure; however, he did 
have an anterior slide due to prematurities.  The pterygoid 
muscles were sore and tender on palpation, and he complained 
of pain and headache in the temporalis region.  There were no 
apparent intraoral lesions, no paralysis, and no loss of 
function of the muscles of mastication.  There was no loss of 
oral or perioral tissue other than teeth.

There was no loss of sensation or motor activity involving 
cranial nerves, but the veteran complained of his lips 
tingling sometimes when he is eating.  X-ray examination 
showed evidence of a healed fracture at the left angle of the 
mandible but no radiographic evidence of a fracture in the 
right body of the mandible.  The examiner stated that one 
would have to assume that a previous fracture in this area is 
healed.

The objective medical evidence of record indicates that the 
veteran's residuals of fractures of the mandible result in 
slightly impaired masticatory function due to soreness of the 
pterygoid muscles.  The mandibular disability is currently 
evaluated under 38 C.F.R. § 4.150 Diagnostic Code 9904 for 
malunion of the mandible.  Ratings under this diagnostic code 
are dependent upon degree of motion and relative loss of 
masticatory function.  A noncompensable evaluation is 
assigned if there is only slight displacement.  A 10 percent 
rating is assigned if there is moderate displacement.  A 20 
percent evaluation requires a finding of severe displacement.

The objective medical evidence of record indicates that there 
is no apparent limitation of motion of the mandible, however, 
muscle soreness results in slight impairment of masticatory 
function.  The Board concludes that the evidence will not 
support a finding that there is moderate displacement of the 
mandible.


ORDER

Entitlement to an increased, compensable, evaluation for 
residuals of a fractured mandible is denied.


REMAND

The veteran has contended that he has presented new and 
material evidence to reopen a claim for service connection 
for a right knee injury.  Service connection for this claimed 
disorder was denied by a rating decision of October 1989.  
Evidence presented since that denial consists of records of 
VA and private medical treatments which show a current right 
knee disability.  

The veteran has also provided, attached to his VAF-9 received 
in September 1997, a statement from a fellow former 
serviceman, Master Sergeant (Retired) Herbert R. Rivers.  It 
does not appear that the RO considered this statement.  It is 
not noted as evidence, nor is it discussed in the most recent 
supplemental statement of the case, dated in March 1998, or 
in any other rating decision or statement of the case.

The Board finds that this evidence must first be considered 
by the RO before the Board can properly address the issue of 
whether new and material evidence has been presented to 
reopen this claim.  Therefore, this claim is REMANDED to the 
RO for the following:

The RO should review the veteran's claim 
that he presented new and material 
evidence to reopen a claim for service 
connection for a right knee disability, 
and should review the statement submitted 
by the veteran, from MSG Rivers.

Upon completion of the above described item the RO should 
return the claim to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

